Citation Nr: 1423637	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  09-04 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a low back disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a respiratory disorder, including as secondary to Agent Orange exposure.

4.  Evaluation of a shell fragment wound of the right leg, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Virtual VA claims file has been reviewed.  The documents pertaining to the Veteran in the Veterans Benefits Management System are irrelevant to the issues on appeal.  

The issue of entitlement to an increased rating for a shell fragment wound of the right leg is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

2.  The Veteran was awarded a Purple Heart and is presumed to have engaged in combat.

3.  In a May 1993 rating decision, the RO denied the Veteran's original claim of service connection for a low back disorder.  

4.  In an unappealed September 1999 decision, the Board denied the petition to reopen the claim of service connection for a low back disorder.  

5.  The evidence received since the September 1999 Board decision as to the issue of service connection for a low back disorder is cumulative in nature and repetitive of facts that were previously considered.

6.  Hypertension was not manifest in service or within one year of separation and is not otherwise attributable to service.

7.  The Veteran does not have a disease that is presumed related to Agent Orange exposure; a respiratory disorder is not attributable to service.

6.  Two right leg scars are due to the Veteran's shell fragment wound of the right leg.


CONCLUSIONS OF LAW

1.  The September 1999 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).

2.  New and material evidence has not been received to reopen the claim of service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2013).

3.  Hypertension was not incurred in or aggravated by service, nor presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  A respiratory disorder was not incurred in or aggravated by service, nor presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

5.  A separate evaluation for right leg scars is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006),

In the context of an application for reopening, notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006).

In this case, the AOJ issued a notice letter, dated in August 2007, to the Veteran.  This letter explained the appropriate definition of new and material evidence and the evidence needed to substantiate the claims for service connection; therefore, the letter provided the new and material evidence notice required by the Kent decision.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records (STRs), reports of VA post-service treatment, and the Veteran's own statements in support of his claims.  As will be explained below, the Veteran has not provided new and material evidence sufficient to reopen his previously denied claim of entitlement to service connection for a low back disorder.  Thus, no examination or nexus opinion is required.  38 C.F.R. § 3.159(c)(4)(iii).

Additionally, no examination or nexus opinion is required regarding the claim for hypertension as the evidence shows there is no in-service event, injury, or symptoms, and regarding the claim for a respiratory disorder as the evidence shows no Agent Orange related disability and onset years after service discharge, and no other in-service event, injury, or symptoms.  Thus, no examination or nexus opinion is required, because any opinion would be speculative, as there is no injury, disease, or event during service to which such a currently diagnosed disorder could be related.  For these reasons, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to the claims for service connection.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that VA's duties to notify and assist have been met.

Finally, there has been substantial compliance with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the case in January 2012 for additional development.  The Veteran was afforded VA examinations in April 2012, and his VA treatment records were obtained; a reply from the Social Security Administration indicates that there are no medical records.  A Supplemental Statement of the Case (SSOC) was issued in November 2012.  

Legal Criteria to Reopen a Claim for Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App 110 (2010) (noting that this is a low threshold).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).  The Board notes that this provision is not at issue here.

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied the Veteran's claim for service connection of a low back disorder in a May 1993 rating decision; the Veteran did not appeal and did not submit new and material evidence within one year.  Therefore, the May 1993 denial was final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  The Board denied the Veteran's petition to reopen in September 1999, and the Veteran did not file a motion for reconsideration or a timely appeal to the Court of Appeals for Veterans Claims; as such, the Board's decision was final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.156(b), 20.1000, 20.1100.

A the time of the September 1999 denial, the evidence consisted of the Veteran's STRs, a December 1973 VA examination report, VA treatment records, an April 1995 VA hospitalization report, an October 1996 RO hearing transcript, and an October 1997 VA examination report.  A November 1994 VA x-ray noted lumbar spine spondylosis and narrowed disk spaces.  Of note, the April 1995 VA hospitalization report indicated that the Veteran had a history of low back pain with radiation to the right leg and foot for approximately 2 1/2 years, diagnosed as L4-L5 stenosis; the Veteran had a history of a back injury several years earlier and an exacerbating injury in September 1994.  The Veteran underwent a right L4-L5 laminectomy, foraminotomy, and discectomy in April 1995.  The October 1996 hearing testimony reflects that the Veteran testified that he injured his back in service while lifting a water buffalo, and put on light duty due to a strain.  The October 1997 VA examination report states that the Veteran reiterated the in-service lifting injury, with episodic pain since, and a new back injury in 1986; the diagnosis was lumbosacral spine disc disease.  The VA examiner opined that the Veteran's in-service injury probably did not have a residual effect, but the second, post-service injury resulted in moderately severe lumbar disc disease.  Other VA records noted herniated nucleus pulposus.

The evidence submitted subsequent to the September 1999 Board decision as to the issue of service connection for a low back disorder is not new and material.  The Veteran has submitted additional VA treatment records that indicate ongoing treatment for his various lumbar spine disorders.  The presence of a current disability and ongoing symptoms were previously established; evidence confirming that he has lumbar spine disability is cumulative.  There remains no evidence that the Veteran's lumbar disorder is causally or etiologically related to his service.  The new evidence does not provide a nexus between the Veteran's disability and the Veteran's service.  Similarly, his lay statements regarding his lumbosacral disc disease are similar to his prior claims, and are cumulative.  They only provided that his lumbar spine disorder is related to service.  The substance of those statements was previously of record.

In sum, the evidence submitted is cumulative rather than new and material.  Although the threshold for reopening a claim is low, the evidence presented in this case does not serve to reopen the claim.   

Service Connection Claims

If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases.  38 C.F.R. §§ 3.307, 3.309.  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "[S]ervice in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to Agent Orange during active service, service connection is presumed for various disorders that do not include hypertension. 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A presumption of service connection based on Agent Orange exposure in the Republic of Vietnam during the Vietnam era is not warranted for various disorders, including hypertension and any other condition for which VA has not specifically determined a presumption of service connection is warranted.  See 75 Fed. Reg. 81332 (Dec. 27, 2010); 75 Fed. Reg. 32540 (June 8, 2010); 72 Fed. Reg. 32395 (June 12, 2007); 68 Fed. Reg. 27630 -27641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999); 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996).

Notwithstanding the foregoing, the Veteran may also establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, hypertension may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101 , 1110, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1337-38 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions). 

Lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  A layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board notes that, the Veteran had active service during a period of war.  Likewise, the Veteran's DD Form 214 reflects that his military occupational specialty was rifleman, that he had service in Vietnam, and that the Veteran was awarded a Purple Heart.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are applicable.  


Hypertension

The Veteran claims that his hypertension is due to service.  Initially, the Board notes that hypertension is not a presumptive Agent Orange disease.  Accordingly, service connection on this basis is not warranted.  

There was no chronic disorder noted during service.  38 C.F.R. § 3.303(b).  Here, no cardiovascular pathology, including hypertension, was "noted" during service and no characteristic manifestations of hypertension were identified during service.  Furthermore, according to the Veteran's medical records, hypertension was not diagnosed until approximately 2000.  STRs are silent for elevated blood pressure or hypertension.  Blood pressure and cardiovascular system were normal upon examination at separation; blood pressure was noted as 122/72.  The Veteran did not report a history of pertinent pathology during service or at separation.  To the extent that he has reported that he had hypertension that started in service and continued, such pleading is not credible in light of the normal blood pressure reading and cardiovascular examination at separation.  

Additionally, hypertension was not diagnosed within one year of service discharge.  38 C.F.R. §§ 3.307, 3.309.  Rather, the Veteran's blood pressure and cardiovascular system were normal upon examination at separation; blood pressure was noted as 122/72.  The Veteran did not report a history of pertinent pathology during service or at separation.  To the extent that he has reported that he had hypertension that started in service and continued, such pleading is not credible in light of the normal blood pressure reading and cardiovascular examination at separation.  

Finally, the other evidence of record does not demonstrate a relationship to service.  The Veteran's blood pressure and cardiovascular system were normal upon examination at separation; blood pressure was noted as 122/72.  To the extent that the Veteran has reported that he had hypertension that started in service and continued, such pleading is not credible in light of the normal blood pressure reading and cardiovascular examination at separation.  

Furthermore, there is every indication that there were no complaints or symptoms leading to a diagnosis significantly prior to the date shown in the VA treatment records.  A December 1973 VA examination report shows blood pressure was 100/72, and earliest VA treatment record showing an assessment of elevated blood pressure is dated in the 1990s, nearly 25 years after service.  Additionally, the Veteran's treating physicians did not make any association to the Veteran's service and his hypertension.  

The Veteran is competent to report his experiences in service and to state that he experiences symptoms, but these statements must be weighed against the other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board finds that the specific findings presented in the available medical evidence, reflecting that the Veteran's hypertension had onset decades after service, are of greater probative weight than the more general lay assertions of the Veteran.  The Veteran is competent to report onset of hypertension (as related to him by a physician), but not to provide an etiological opinion as such a determination is not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The weight of the evidence therefore reflects that his hypertension is unrelated to service.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for hypertension.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Respiratory Disorder

The Veteran has appealed the denial of service connection for a respiratory disorder.  According to the Veteran, his respiratory disorder, claimed as bronchitis, asthma, and/or emphysema, is due to Agent Orange exposure during his service in Vietnam.  However, the evidence does not reflect that he has been diagnosed with a disease for which service connection can be granted on a presumptive basis due to his exposure to Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Here, no presumptive diseases were noted or identified during service or within one year of separation.  Furthermore, the record establishes that he did not have characteristic manifestations of the disease processes of a presumptive disease during or within one year of service.  Although VA treatment records show a history of asthma, bronchitis, and chronic obstructive pulmonary disease (COPD), none of these disorders are entitled to presumptive service connection relating to herbicide exposure.  The presumptions relating to herbicide exposure are limited to respiratory cancers, and do not extend to other respiratory disorders.  As the Veteran does not have a respiratory cancer or other presumptive disease, his claim for presumptive service connection must fail.  See Degmetich v. Brown, 104 F.3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  As such, the provisions of section 3.309(e) are not applicable.

Nonetheless, the lack of availability of service connection on a presumptive basis for a particular disease does not preclude consideration of entitlement to service connection for that same disease on a direct basis.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d).

To the extent that there is an assertion that the Veteran's asthma, bronchitis, and/or COPD are related to Agent Orange exposure in service, the Veteran's lay assertion is not competent.  The development of a respiratory disease due to exposure to a chemical agent is not capable of lay observation.  Additionally, the record establishes a remote post-service onset.  The evidence indicates that a respiratory disorder did not manifest in service, or for many years after; available treatment records first show a diagnosis of asthma and COPD in the 1990s.  This determination is consistent with the fact that he was normal at separation and he denied pertinent pathology until after he sought treatment at VA.  At his separation examination in April 1971, his respiratory system was normal.  Moreover, a December 1973 VA examination report noted a normal chest x-ray.  Furthermore, the treating providers have not suggested that these disorders are related to service; to the contrary, treating providers have noted that the Veteran has a history of smoking cigarettes.  There is no credible evidence linking the remote respiratory disorders, including asthma, bronchitis, and/or COPD, to herbicide exposure or any other in-service event, injury, or symptoms.  The Veteran has not provided testimony of in-service respiratory symptoms.   

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a respiratory disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  

Disability Evaluation - Scar

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Board acknowledges that the Veteran's claim for an increased disability rating for a shell fragment wound of the right leg is addressed in the REMAND below.  Nonetheless, the Board observes that, at his September 2007 VA muscles examination and April 2012 VA hip and thigh examination, scars of the right leg were noted.  As such, the Board considered whether the Veteran is entitled to a separate rating for the scars under 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805.  According to both VA examination report, the Veteran's scars are painful.  The September 2007 VA examination report indicates that the Veteran's has two scars; one scar is 5 inches, located behind the right knee, and the other scar is 1.5 inches, on the right calf.  Both scars are linear, indented, adherent, and tender or painful to the touch.  Since there are two painful scars, a separate evaluation is warranted.   See 38 C.F.R. § 4.118, Diagnostic Code 7804 (a 10 percent evaluation is available for one or two scars that are unstable or painful).



ORDER

The application to reopen the claim for service connection for a low back disorder is denied.

Service connection for hypertension is denied.

Service connection for a respiratory disorder is denied.

A separate evaluation for right leg scar is granted.


REMAND

The Veteran was afforded VA hip/thigh and knee/leg examinations pursuant to the Board's January 2012 remand.  The Board acknowledges that an assessment of functional loss due to the Veteran's shell fragment wound of the right leg was requested and that the VA examination reports provided range of motion of the right hip and knee, but points out that the VA examinations do not distinguish between symptomatology related to the service-connected shell fragment wound versus nonservice-connected disabilities.  The Board observes that, according to the VA examination reports, the Veteran has been diagnosed with a right hip strain associated with shrapnel injury and degenerative joint disease of the right knee.  In this regard, it is unclear from the examination reports whether the Veteran's hip strain and degenerative joint disease of the right knee, and any associated symptomatology, are part and parcel of the Veteran's service-connected shell fragment wound of the right leg or separate disorders secondary to the Veteran's service-connected shell fragment wound of the right leg.  As such, the Board needs more information before adjudicating the Veteran's claim for an increased disability rating for his service-connected shell fragment wound of the right leg.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

To the extent that there are any VA medical records related to the Veteran's claim, such records must be obtained and associated with his claims file prior to affording the Veteran a new VA examination.  VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's VA treatment records from any VA facility identified by the Veteran or in the record, for the period since January 2012.

2.  After any records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected shell fragment wound of the right leg.  The claims file should be made available to the examiner for review in connection with the examination.  The examiner must determine all the residuals of the service-connected shell fragment wound of the right leg and distinguish service-connected from non-service connected pathology.  If this cannot be accomplished, this must be noted.

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  Complete the appropriate Disability Benefits Questionnaire for each residual/disability associated with the service-connected shell fragment wound of the right leg. 

4.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.   If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


